           Case 0:19-cv-61370-RS Document 46 Entered on FLSD Docket 10/01/2019 Page 1 of 1

.:Q'


:      '

                                         UNITED STATES DISTRIW COURT SO UTHERN DISTRIG O F FLORIDA



              Harvey J.Kesner,

              Plaintiff,

              Ca:e No.0:19-CW 61370-CIV-SV
                                                                                    FILED BY             2
                                                                                                          ..
                                                                                                             J D.C.
              TeriBuhl
                                                                                        SEF
                                                                                         'u
                                                                                          '.
                                                                                           :(
                                                                                             32 2210, .....4
                                                                                                 t   ?'J':.,..1/
              h/ililliljrrl''Elill'/ïI;)(,rt                                            ANGEL
                                                                                                                   >

                                                                                             UASE.DI
                                                                                                       .

                                                                                ;      CLERK
                                                                                       s           NOBLE
                                                                                                     S'
                                                                                                      E  CX
              Barron'sINC-,etaI.
                                                                                        .
                                                                                         o.o:/t.A. - w.RB.

              Defendants.



                                    DEFENDANTTERIBUHL'SJOINDER IN JOINT M OTION OFALtDEFENDANTS

                                                TO DISM ISS FORIM PROPERVENUEOR TRANSFER



                        DefendantTeriBuhlherebyjoinsintheJointMotionwithAIIDefendantstoDismissforImproper
              Venue orTransfer,and Incorporated Mem orandum ofLaw,filed by DefendantW illiam Alpert and
              respectfully requeststhatthisCourtdismissthe action pursuantto FederalRule ofCivilProcedure
              12(b)(3)forimpropervenue,orinthealternative,transferthisactiontotheDistrictCourtforthe
              SouthernDistrictofNew Yorkpursuantto 28U.S.C.1404(a).lnsupportofthisJoinder,Isubmitthe
              attached Declaration ofTeriBuhl.



              Dated:Septem ber30,2019



              Respectfully subm itted?

                                                                 TeriBuhl
                                                                            #
